Fish, J.
It does not, in view of the -conflicting evidence contained in the record, appear that the court abused its discretion in granting the attachment for non-payment of alimony and attorney’s fees. This court will *591the more reluctantly interfere in such cases when, as in the present instance, the judge’s order in effect reserved the right to revise the same, if the ends of justice should so require.
Argued June 25,
Decided August 4, 1897.
Attachment for contempt. Before Judge Fite. Catoosa county. February 12, 1897.-
J. JS. Anderson and R. J. & J. Me Gamy, for plaintiff in error.
Payne & Payne, contra.

Judgment affirmed.


All the Justices concurring.